IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,032-01


                      EX PARTE CLAUDE JEROME OLIVER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. F-07-55378-M IN THE 194TH DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty-five years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Oliver v. State, 05-09-00134-CR (Tex. App.—Dallas Jun. 11, 2010) (unpublished).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

did not timely notify Applicant that his conviction had been affirmed. We remanded this application

to the trial court for findings of fact and conclusions of law.

        The trial court has entered findings of fact and conclusions of law that the appellate court did
                                                                                                      2

not timely notify appellate counsel that the conviction had been affirmed. The trial court

recommends that relief be granted.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-09-00134-CR

that affirmed his conviction in Cause No. F-07-55378-M from the 194th District Court of Dallas

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: August 21, 2013
Do not publish